



FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, effective as of September 30, 2017
(this “Amendment”), is among AROTECH CORPORATION (collectively, the “Borrower”),
the other Loan Parties party to the Credit Agreement described below and
JPMORGAN CHASE BANK, N.A. (the “Lender”).
RECITAL
The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016, as amended by a certain First Amendment to
Credit Agreement dated as of, as further amended by a certain Second Amendment
to Credit Agreement dated as of June 25, 2016, as further amended by a certain
Third Amendment to Credit Agreement dated as of June 1, 2017, and as further
amended by a certain Fourth Amendment to Credit Agreement dated as of June 20,
2017 (as may be further amended or modified from time to time, the “Credit
Agreement”), and desire to amend the Credit Agreement on the terms and
conditions of this Amendment.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:
ARTICLE IAMENDMENTS. Upon fulfillment of the conditions set forth in Article III
hereof, the Credit Agreement shall be amended as follows:
1.1    The following definition is added to Section 1.01 of the Credit
Agreement:
“Unrestricted Cash” means, at any date, the sum of (a) 100% of the unrestricted
cash owned by the Borrower and its Domestic Subsidiaries in which the Lender has
a first priority, perfected security interest pursuant to the Collateral
Documents, and (b) 100% of the unrestricted cash in the Borrower’s Foreign
Subsidiaries that is not subject to any Liens (other than in favor of the Lender
and any customary liens of depositary banks) or restrictions on repatriation to
the U.S. Without limiting the other exclusions in this definition, “Unrestricted
Cash” shall not include any cash held by the Company or any of its Subsidiaries
in escrow, trust or other fiduciary capacity for or on behalf of any Person or
subject to any other restriction.
1.2    The following definition is amended and restated in Section 1.01 of the
Credit Agreement:
“Leverage Ratio” means, on any date, the ratio of (a) the aggregate principal
amount of all Indebtedness determined for the Borrower and its Subsidiaries on a
consolidated basis at such date; provided, however, that solely with respect to
the calculation of the Leverage Ratio for the fiscal quarter ending September
30, 2017 under Section 6.12(a) (and not for purposes of calculating the Leverage
Ratio in the definition of “Applicable Rate”), the Leverage Ratio shall be
calculated


1

--------------------------------------------------------------------------------





by subtracting Unrestricted Cash from Indebtedness; to (b) EBITDA for the period
of four consecutive fiscal quarters ended on or most recently prior to such
date.
ARTICLE II    REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:
2.1    The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.
2.2    The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Borrower in accordance with its terms.
2.3    After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.
ARTICLE III    CONDITIONS OF EFFECTIVENESS. This Amendment shall be effective as
of the date hereof when each of the following is satisfied:
3.1    Each Loan Party and the Lender shall have executed this Amendment.
ARTICLE IV    MISCELLANEOUS.
4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Without limiting the foregoing, each of the Loan Parties acknowledges
and agrees that all references to Secured Obligations in any of the Collateral
Documents shall be deemed references to Secured Obligations as such term is
amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.
4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.
4.3    This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.
[Remainder of Page Intentionally Left Blank – Signature Page Follows]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.
AROTECH CORPORATION
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  VP Finance & CFO
 
FAAC INCORPORATED
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
ELECTRIC FUEL BATTERY CORP.
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
UEC ELECTRONICS, LLC
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Michelle L. Montague
 
Name:  Michelle L. Montague
 
Title:  Vice President
 





SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT